DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Craig E. Neiheisel, on 07/06/2021.

The application has been amended as follows: 
9.    (Currently Amended) A flexible module manufactured by the method of claim 1, comprising:
the flexible panel having the bending area and the non-bending area thereon;
the adhesive layer; and
the bottom film;
wherein the adhesive layer adheres the bottom film to a back surface of the non-bending area of the flexible panel, and the adhesive layer and the bottom film have a cross-section at a junction of the bending area and the non-bending area of the flexible panel, and wherein the back surface of the bending area of the flexible panel has the low surface energy layer, and the back surface of the non-bending area of the flexible panel has the adhesive layer.

Reasons for allowance
Claims 1, 3-7, 9, 11, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Um US 2017/0323779, Jung US 2018/0076400, Son US 2018/0197933 and Son US 2017/0047547 taken along or in combination, at least fails to disclose or suggest the claim limitations of “forming a low surface energy layer on the back surface of the bending area of the flexible panel, and then adhering the bottom film to the back surface of the flexible panel with a first adhesive glue; wherein the first adhesive glue forms the adhesive layer; and at least removing a portion of the bottom film on the back surface of the bending area of the flexible panel, comprising: removing a portion of the adhesive layer and the portion of the bottom film on the back surface of the bending area of the flexible panel; and bending the flexible panel so that the bending area of the flexible panel bends to complete fabrication of the flexible module” 3, 4, 9 and 12 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 5, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 5. In addition, Um US 2017/0323779, Jung US 2018/0076400, Son US 2018/0197933 and Son US 2017/0047547 taken along or in combination, at least fails to disclose or suggest the claim limitations of “coating a glue A on the back surface of the non-bending area of the flexible panel, and adhering the bottom film to the back surface of the flexible panel with a glue B; wherein one of the glue A and the glue B is a body glue and the other is a curing agent used in combination with the body glue, and the glue A and the glue B in contact with each other are cured to form the adhesive layer; and removing a portion of the glue B on the back surface of the bending area of the flexible panel and a portion of the bottom film on the portion of glue B” along with other claim limitations. Claims 6, 7, 11 and 14 are depended on claim 5 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871